DETAILED CORRESPONDENCE
Application Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/11/2022 has been entered.
	Applicants’ amendment to the claims filed on 05/11/2022 in response to the final Rejection mailed on 01/19/2022 is acknowledged and entered into the record.
	Applicant’s remarks filed on 05/11/2022 in response to the Final Rejection mailed on 01/19/2022 have been fully considered and are deemed persuasive to over the objections and rejections of record in view of the examiner’s amendment to the claims presented below.
	The text of those sections of Title 35 U.S. Code not included in the instant action can be found in the prior Office Actions.
Information Disclosure Statement
	The IDS filed on 05/11/2022 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Withdrawn Claim Rejections - 35 USC § 103
	The rejection of claims 1, 3-4, 7-8, and 11-15 under 35 U.S.C. 103 as being unpatentable over Arikawa et al. (US Patent Application Publication 2017/0009221; cited on IDS filed on 07/13/2020) in view of Maruyama et al. (JP 2008029218; cited on IDS filed on 07/13/2020 with a machine translation) is withdrawn in view of applicants’ remarks filed on 05/11/2022 that the combination of disrupting both a bktB and A1528 gene in the Cupriavidus produces a synergistic effect of 3HH composition ratio that would not be expected from the combination of references is found to be persuasive.
Examiner’s Amendment to the Claims
	An examiner’s amendment to the record appears below.  Authorization of this examiner’s amendment was given during a telephone conversation with Ms. Marina Miller, Reg. No. 59,091, on 05/27/2022.  Should changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
	Please replace claims 1, 13, 14 and 17 in the claim set filed on 05/11/2022 with the following re-written claims 1, 13, 14 and 17.
1. (Currently Amended) A transformed microorganism that is a bacterium belonging to the genus Cupriavidus, comprising:
	a PHA synthase gene capable of synthesizing a polyhydroxyalkanoate (PHA) copolymer comprising 3-hydroxyhexanoate (3HH) monomer unit and 3-hydroxybutanoate (3HB) monomer unit; and
	a gene encoding a protein having (R)-specific enoyl-CoA hydratase activity,
	wherein in the transformed microorganism, at least  two genes encoding a -ketothiolase enzyme are disrupted such that the activity of the -ketothiolase enzyme having thiolysis activity for -ketohexanoyl-CoA is reduced or lost as compared to a corresponding non-transformed microorganism, resulting in increase in a 3HH ratio in a PHA copolymer produced in the transformed microorganism compared to that in a non-transformed microorganism,
	wherein a phaA gene is not disrupted in the transformed microorganism, and 
	wherein the at least two genes encoding the -ketothiolase enzyme is a combination of the gene (i) and gene (ii):
a bktB gene comprising the nucleotide sequence of SEQ ID NO:  7, or a nucleotide sequence having 85% or higher sequence identity to the nucleotide sequence of SEQ ID NO:  7; and
an A1528 gene having comprising the nucleotide sequence of SEQ ID NO:  8, or a nucleotide sequence having 85% or higher sequence identity to the nucleotide sequence of SEQ ID NO:  8.

13. (Currently Amended) The transformed microorganism according to claim 1, wherein in the transformed microorganism, the at least two genes encoding the -ketothiolase enzyme having thiolysis activity for -ketohexanoyl-CoA is disrupted such that the thiolysis activity of the -ketothiolase enzyme is lost.

14.  (Currently Amended) The transformed microorganism according to claim 1, wherein in the transformed microorganism, the at least two genes encoding the -ketothiolase enzyme having thiolysis activity for -ketohexanoyl-CoA is disrupted such that the thiolysis activity of the -ketothiolase enzyme is reduced as compared to a corresponding non-transformed microorganism.

17.  (Currently Amended) The transformed microorganism according to claim 1, wherein the reduction of the activity of the -ketothiolase enzyme in the microorganism is caused by genome editing technique, CRISPR/Cas system, homologous recombination technique, transposon technique, modification of a promoter region for the gene, modification of a ribosome binding sequence for the gene, or a combination thereof.

Examiner’s Statement of Reasons for Allowance

	The following is an examiner’s statement of reasons for allowance.  Claims 1, 3-4, 7-8, and 11-18 are drawn to transformed microorganisms and methods wherein said transformed microorganism is a bacterium belonging to the genus Cupriavidus, comprising:  a PHA synthase gene capable of synthesizing a polyhydroxyalkanoate (PHA) copolymer comprising 3-hydroxyhexanoate (3HH) monomer unit and 3-hydroxybutanoate (3HB) monomer unit; and a gene encoding a protein having (R)-specific enoyl-CoA hydratase activity, wherein in the transformed microorganism, at least two genes encoding a -ketothiolase enzyme are disrupted such that the activity of the -ketothiolase enzyme having thiolysis activity for -ketohexanoyl-CoA is reduced or lost as compared to a corresponding non-transformed microorganism, resulting in increase in a 3HH ratio in a PHA copolymer produced in the transformed microorganism compared to that in a non-transformed microorganism, wherein a phaA gene is not disrupted in the transformed microorganism, and wherein the at least two genes encoding the -ketothiolase enzyme is a combination of the gene (i) and gene (ii): a bktB gene comprising the nucleotide sequence of SEQ ID NO:  7, or a nucleotide sequence having 85% or higher sequence identity to the nucleotide sequence of SEQ ID NO:  7; and an A1528 gene having comprising the nucleotide sequence of SEQ ID NO:  8, or a nucleotide sequence having 85% or higher sequence identity to the nucleotide sequence of SEQ ID NO:  8.  The closest prior art of record are the references of Arikawa et al. (US Patent Application Publication 2017/0009221; cited on IDS filed on 07/13/2020) and Maruyama et al. (JP 2008029218; cited on IDS filed on 07/13/2020 with a machine translation) [see prior Office Actions].  However, as stated above, applicants’ remarks filed on 05/11/2022 that the combination of disrupting both a bktB and A1528 gene in the Cupriavidus produces a synergistic effect of 3HH composition ratio that would not be expected from the combination of references is found to be persuasive.  Accordingly, the transformed microorganism and methods of claims 1, 3-4, 7-8, and 11-18 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such admissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Quick Path Information Disclosure Statement
For situations when the applicant needs to file an IDS after issue fee has been paid, The United States Patent and Trademark Office (USPTO) has implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his/her supervisor.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537.  The examiner can normally be reached on Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL J HOLLAND/Primary Examiner, Art Unit 1656